Hoffman, J.
Following a trial before a jury, defendant-appellant Milton Patterson was convicted of a violation of the Indiana Controlled Substances Act.1 Appellant’s motion to correct errors was overruled by the trial court and he perfected this appeal.
On appeal, Patterson asserts that his conviction is not supported by sufficient evidence, that he was entrapped by the Indianapolis Police Department, and that a tinfoil packet should not have been admitted into evidence due to inadequate identification.
As to the evidentiary issue, an examination of the record reveals that the whereabouts of the tinfoil packet were totally accounted for from the time it was obtained from the appellant-Patterson until its introduction at trial, and that no evidence was introduced by appellant showing even a possibility of tampering during such period. Furthermore, the exhibit was identified by an officer by means of a case number which had been affixed thereto. The exhibit was, therefore, adequately identified, and a chain of custody adequately established. Bonds v. State (1973), 158 Ind. App. 579, 303 N.E.2d 686 (transfer denied).
As to the entrapment issue, inasmuch as the issue was never raised in any manner in the trial court, such issue is waived on appeal. Ervin v. State (1972), 154 Ind. App. 89, 289 N.E.2d 131.
The final question appellant has raised on appeal is a challenge to the sufficiency of the evidence to support his conviction on the ground that the jury could not have reasonably believed the prosecution witness who purchased the narcotic, in light of his history of crime, dishonesty and drug addiction. Such contention is merely a challenge to the credibility of the witness, an issue which will not be determined by this court. Freeman v. State (1975), 163 Ind. App. 650, 325 N.E.2d 485.
The judgment of conviction appealed from is affirmed.
Affirmed.
*486Staton, P.J. and Garrard, J., concur.
Note.—Reported at 329 N.E.2d 630.

. See: IC 1971, 35-24.1-1-1, et seq., Ind. Ann. Stat. § 10-3558, et seq. (Burns Supp. 1974).